Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
Applicant’s election of the followings in response to election of species requirement is also acknowledged:

    PNG
    media_image1.png
    136
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    62
    640
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    61
    643
    media_image4.png
    Greyscale

 Applicant’s traversal is on the ground that the species from which election is required are not patentably distinct.
The above arguments have fully been considered but are not found persuasive because claim 1 is directed to antibodies obtained from various polypeptides having various R groups and Applicant have not provided any convincing evidence that all the antibodies generated against various polypeptide having various R groups possess same epitope binding specificity and are not patentably distinct. Therefore, the restrict requirement is deemed proper and is made FINAL. 
Therefore, claims 4-5 and 17-18 are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claims 1-3, 6-16 and 18-20 are examined on merits in this office action.

Claim Rejections Maintained - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The process claim 14 recites “producing a specific affinity reagent for monomthylation of lysine residue” and also recites “a) preparing a Ɛ-amino methylated compound containing the lysine reside, a polypeptide or a protein; b) producing the specific affinity reagent for Ɛ-amiono monomethylation of lysine residue by using a Ɛ-amino acylate monomethylated compound containing lysine residue, a polypeptide or a protein by immunological method.”
First, it is unclear what type of reagent is intended to encompass by “specific affinity reagent for monomethylation of Ɛ-amino of the lysine residue in a protein”. It is unclear what other reagents beside antibody are intended to encompass by “specific affinity reagent”? The recitation “specific affinity reagent” provides indication of various affinity reagents besides antibody and if the antibody is the only affinity reagent, the claim should clearly recite so to particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Second, the producing process step for producing the specific affinity reagent by immunological method is unclear because the it is unclear what is intended by “specific affinity reagent” and it is unclear what process steps are intended to encompass by the “immunological method”.
Claims 15-16 and 19-20 are rejected for being dependent on the indefinite claim 14.
Claim 15 lacks antecedent basis for the recitation “Ɛ-amino acylated analog” in line 2. Claim 15 is dependent on claim 14 and claim 14 does not recite  “Ɛ-amino acylated analog”, which makes claim 15 indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. 
Claim 13 is directed to an antibody, wherein the antibody is an antibody produced by PMT-001 cell strain with a preservation number of CGMCC NO. 9109. 
The specification discloses hybridoma PMT-001 deposited in China General Microbiological Culture Collection Center under Collection Number CGMCC NO.9109 (paragraphs [0045] and [00197]).
Although, Applicant disclosed designated hybridoma capable of producing the antibody deposited in China General Microbiological Culture Collection Center under Collection Number CGMCC NO.9109, the deposit is required to satisfy 35 U.S.C. 112  (a) requirement. It is not apparent if the antibody is readily available to the public.  The enablement requirements of 35 U.S.C. 112 may be satisfied by a deposit in accordance with 37 CFR 1.801-1.809.
The specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited biological material sufficient to specifically identify it and to permit examination. The description also must be sufficient to permit verification that the deposited biological material is in fact that disclosed. A deposit accepted in any International Depository Authority (IDA) under the Budapest Treaty shall be accepted for patent purposes if made under conditions which comply with 37 CFR 1.806 and 37 CFR 1.808(a) concerning term of deposit and permissible conditions on access once the patent is granted [MPEP 2411.01].
If the deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the antibody has been deposited under the Budapest Treaty and that the antibody will be irrevocably and without restriction or condition released to the public upon issuance of a patent would satisfy the deposit requirement made herein. See 37 CFR 1.808.  Furthermore, the record must be clear that the deposit will be maintained in a public depository for a period of 30 years after the date of deposit, 5 years after the last request for a sample, or for the enforceable life of the patent whichever is longer. See 37 CFR 1.806.
If the deposit has not been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
upon granting of the patent the antibody will be available to the public under the conditions specified in 37 CFR 1.808;
the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
the deposit will be replaced if it should ever become inviable.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to various antibodies (polyclonal, monoclonal, antibody fragments, and recombinant) obtained by immunizing an animal with a polypeptide comprising one or more modified monomethyllysines whrein the structure of the modified monomethyllysine is

    PNG
    media_image5.png
    280
    652
    media_image5.png
    Greyscale
.
As claimed, the epitope on the polypeptide to which the antibody binds have not been disclosed and thus the genus of the claimed antibody encompasses various antibodies directed to various epitopes on the polypeptides. 
However, the instant application does not provide adequate written description for all the various antibodies as described above for various epitopes and various antibody fragments, recombinant antibodies yet to be discovered that binds to a specific epitope various polypeptides. Although screening applications are well known in the art to identify antibodies, screening is only a wish or plan for the future invention of undiscovered, unknown antibodies (the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention).  Applicants have not described representative species of antibody structures with structural functional correlation to adequately describe the entire genus of antibodies for various epitopes on various polypeptides having modified monomethyllysine. The disclosure of a single designated monoclonal antibody (produced by PMT-001 with a preservation number CGMCC NO,9109), one would not readily envision or predict the CDR sequences of any and all other future, undiscovered polyclonal, monoclonal, recombinant and fragment antibodies directed to various epitopes on various polypeptides. In view of recent Amgen decision, adequate written description of a newly characterized antigen should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.
A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. A description of a genus of antibodies may be achieved by means of a recitation of a representative number of antibodies, defined by sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. The written description requirement can be met by showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. The only disclosure of antibody produced by PMT-001 hybridoma with a preservation number CGMCC NO,9109 against a specific conjugate in the specification is not representative of, nor predictive of any and all other antibody sequences for the broadly claimed genus. There is no common/shared structure disclosed among the antibodies having the claimed binding function. The instant claims attempt to claim every antibody that binds to a broad epitopes on various polypeptidew. However, the instant specification does not describe sufficient representative structures of antibodies with binding sequences (CDRs) with structural functional correlation to support the full scope of the claims.  Applicants are directed to the recent and relevant decision in AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014). The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it.  In the instant case, the claims broadly encompass various species of antibodies binding to various epitopes on various polypeptides, but however the specification disclosed only a single monoclonal antibody  produced by PMT-001 hybridoma with a preservation number CGMCC NO,9109 and the disclosure of a single monoclonal antibody does not predict the CDR sequence/structure of any and all other antibodies yet to be discovered that function as claimed. Applicants have not established any reasonable structure-function correlation with regards to the antibody sequences required to bind a single epitope on the polypeptide let alone the entire genus of antibodies binding to various epitopes on various polypeptides. The exemplary monoclonal antibody does not provide antibody sequence or sequence homology for the function of binding within claimed recognition. The instant specification does not describe representative examples to support the full scope of claimed antibodies because the instant specification discloses only a single monoclonal antibody which does not provide specific variable regions and/or CDRs having the desired binding specificity and affinity and does not provide common shared structures for the various species of antibodies binding to various epitopes on various polypeptides.  
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 page 1979).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
An adequate written description must contain enough information about the actual makeup of the claimed antibody for detection, "a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials," which may be present in "functional" terminology "when the art has established a correlation between structure and function." The functional requirement that all the antibodies generated against the polypeptides as claimed which binds to monomethyl lysine is the sort of wish list of properties which fails to satisfy the written description requirement because "antibodies with those properties have not been adequately described." Centocor, 636 F.3d at 1352. The instant specification generated only a single monoclonal antibody produced by PMT-001 hybridoma with a preservation number CGMCC NO,9109  without disclosing epitope binding of all the antibodies and which also fails to provide common structural features or to provide guidance regarding the full scope of monoclonal antibodies, antibody fragments, single chain antibody and recombinant antibodies. The specification does not adequately describe a representative number of members of the genus or provide a written description of the genus of structurally different antibodies that bind to an epitope on the various epitope structures on various polypeptides. Since the disclosure fails to describe common attributes or characteristics that adequately identify members of antibodies of the genus, and because the genus is highly variant, the disclosure of generating antibodies and disclosure of a single monoclonal antibody that bind to menometyllysine is insufficient to describe the entire genus of various antibodies directed to various epitopes on various polypeptides having monomethyl lysine.  As stated by the Federal Circuit, "[i]n order to demonstrate that [Appellants have] invented what is claimed, [Appellants' Specification] must adequately describe representative antibodies to reflect the structural diversity of the claimed genus." Abbvie, 759 F.3d at 1301. "[F]unctionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date." Id. The record here does not indicate an established structure-function correlation between the claimed antibody utilized for the process and the binding function. Here, in this case, not a single sequence of a monoclonal antibody has been disclosed let alone the structure-function correlation for the various antibodies having binding specificities to various epitope on the gabapentin conjugate. Disclosure of only a single monoclonal antibody cannot be representative of the entire genus of antibodies as encompassed by the claims.
Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of antibody species to describe the genus as broadly claimed and therefore, claims 1-3 and 6-12 are rejected for not adequately providing written description for the entire instantly claimed genus of antibodies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (J. Immunological Methods 2003).
In regards to claims 1 and 12, Komatsu discloses anti-acetyllysine monoclonal antibodies which binds specifically to various peptides containing acetyllysine (Fig.2). Kamatsu teaches that the antibody is obtained by immunizing an animao with NƐ-acetyllysine-containing peptides conjugated to KLH (Abstract). Kamatsu teaches that the antibodies are specific for acetylated peptides and they did not bind to non-acetylated peptides (page 168, 1st col.).  The antibody Kamatsu being obtained from a similar structure, would be expected to have similar property and would be considered functionally equivalent to the antibody of instant claim 1, absent showing otherwise by Applicant. 
In regards to claims 2-3 and 6-10, the claims are product-by-process limitation wherein the claims are directed to the antibodies (i.e. the product). For product by process claims see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
In regards to claim 11, Kamatsu discloses monoclonal antibody specifically recognizing Ɛ-acetyllysine containing peptides (Fig. 2).
Claims 1-3, 6-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwabata et al (Proteomics 2005).
In regards to claims 1 and 12, Iwabata discloses anti-methyllysine monoclonal antibodies which binds specifically to various polypeptides containing mono and di-methyllysine (Fig.1 and section 3.1). Iwabata teaches that the antibody is obtained by immunizing an an animal with a chemically methylate polypeptides such as KLH or BSA (section 2.3). Kamatsu teaches that the antibodies are specific for acetylated peptides and they did not bind to non-acetylated peptides (page 168, 1st col.).  The antibody Iwabata being having the similar property of binding, would be considered functionally equivalent to the antibody of instant claim 1, absent showing otherwise by Applicant. 
In regards to claims 2-3 and 6-10, the claims are product-by-process limitation wherein the claims are directed to the antibodies (i.e. the product). For product by process claims see MPEP 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
In regards to claim 11, Iwabata discloses monoclonal antibody specifically recognizing Ɛ-acetyllysine containing peptides (Section 3.1).
In regards to claims 14-15, Iwabata teaches generating antibody using chemically methylated KLH or BSA wherein lysine residue is methylated and thus discloses producing specific affinity reagents for Ɛ-aminomethylation of lysine using  polypeptide having Ɛamino-monomethylated lysine (section 3.1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al (Epigenetics 2013), disclose pan-specific methyl lysine antibodies that binds to polypeptides containing mono and dimethyl lysine.
US 7,204,984 discloses anti-acetyllysine antibody capable of recognizing NƐ-acetyllysine regardless of the types of adjacent amino acids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641